PER CURIAM:
Jeffrey Thomas Farmer filed a notice of appeal in the District Court for the District of Columbia and requested the appeal be transferred to this Court. Because Farmer is not appealing a final order or judgment emanating from a court over which this court has jurisdiction, we are without jurisdiction. Accordingly, we deny Farmer’s motion to proceed in forma pauperis and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED